DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 12-47 which has been renumbered 1-36.  
The following is an examiner’s statement of reasons for allowance: For claim 12, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a CAPCAS that includes at least one microformulator fluidically coupled to the input reservoir plate for providing the media to the input reservoir plate, wherein each microformulator comprises: a plurality of feedstock solution reservoirs; 91Attorney Docket No.: 0114506.176US22 at least one input selector valve (Vi) fluidically coupled to the plurality of feedstock solution reservoirs to select at least one feedstock reservoir; at least one output director valve (V2) fluidically coupled to the input reservoir plate; and at least one pump (P1) fluidically coupled between the at least one input selector valve and the at least one output director valve for withdrawing fluid from the selected feedstock solution reservoir through the at least one input selector valve and delivering it to the input reservoir plate through the at least one output director valve.
For claim 36, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a CAPCAS that includes  one or more fluidic systems configured to operate large numbers of biodevices in parallel, wherein each fluidic system comprises: an input reservoir plate for receiving media; a biodevice plate comprising an array of biodevices fluidically coupled to the input reservoir plate, configured such that each biodevice has independent media  delivery, fluid removal, and gas control, and each biodevice is capable of continuously receiving the media from the input reservoir plate, and an output plate fluidically coupled to the biodevice plate for real-time analysis and sampling, wherein the biodevices are operably inoculated by using an external pipettor or robot to seed either the biodevice plate, which is removable, or a transfer plate that has one or more seeded wells and is then installed in place of the output plate with the at least one second pump run in reverse to deliver the selected cells into various biodevices to restart their culture.
For claim 37, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole whole a CAPCAS that includes  one or more fluidic systems configured to operate large numbers of biodevices in parallel, wherein each fluidic system comprises: an input reservoir plate for receiving media; a biodevice plate comprising an array of biodevices fluidically coupled to the input reservoir plate, configured such that each biodevice has independent media  delivery, fluid removal, and gas control, and each biodevice is capable of continuously receiving the media from the input reservoir plate, and an output plate fluidically coupled to the biodevice plate for real-time analysis and sampling, wherein the fluidic system is placed in a single-deck benchtop enclosure comprising three drawers of which one is for the input reservoir plate, another for the biodevice plate, and the third for the output plate, which are operably serviced by an external robot arm for plate-de-lidding and/or lifting.
For claim 41, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a CAPCAS that includes  one or more fluidic systems configured to operate large numbers of biodevices in parallel, wherein each fluidic system comprises: an input reservoir plate for receiving media; a biodevice plate comprising an array of biodevices fluidically coupled to the input reservoir plate, configured such that each biodevice has independent media  delivery, fluid removal, and gas control, and each biodevice is capable of continuously receiving the media from the input reservoir plate, and an output plate fluidically coupled to the biodevice plate for real-time analysis and sampling, wherein the one or more fluidic systems are placed in an enclosure having a plurality of decks, each deck having a plurality of stations, each station being configured to accommodate a plate/module of a fluidic system. 
The closest prior art is Block, III et al. (US 2015/0298123 A1) which discloses a platform for the analysis of one or more bio-objects, but does not teach or suggest the claimed inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799